BATTIMORE, J.
Conviction for robbery; punishment, five years in the penitentiary.
The record is before us without any bills of exception. The testimony for the state shows that appellant and another man had the prosecuting witness drive them in his car to a point east of the city of Fort Worth and near what is known as Polytechnic. At this place the companion of appellant drew a pistol and ordered prosecuting witness to “stick ‘em up,” and then told appellant to go through him. The witness testified that thereupon the appellant went through his pockets and relieved him of a sum of money. He said that up to this time appellant had been pretending to be drunk, but that’, during the process of the taking from him of the money, appellant seemed very sober and very much alive. After taking the money, appellant and his companion disappeared in the car of prosecuting witness, which was later recovered in Dallas stripped of its removable parts. Appellant testified in his own behalf and admitted that he was present and took part in the robbery, but claimed that he was in fact drunk, and that what he did do he did through fear and while under duress. The trial court submitted this theory of the case to the jury in his charge, to which no exception was taken. In its rebuttal, the state introduced a witness who saw appellant near the place where the latter and his companion got in the car of prosecuting witness and apparently at a time shortly before that occurrence. This witness testified that appellant was not drunk at the time. We are of opinion that the evidence sufficiently supports the judgment.
No error appearing, an affirmance will be ordered.
HA WAINS, J., not sitting.